[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE PLAINTIFFS' MOTION TO RECONSIDER ANDDEFENDANT'S MOTION TO REOPEN
CT Page 4435
On January 6, 1997, a default for failure to plead was entered against the defendant. On April 9, 1997, the court entered judgment following a hearing in damages. On November 3, 1997, the defendant filed a motion to reopen the judgment. On December 22, 1997, the court granted the defendant's motion to reopen the judgment. On February 17, 1998, the court granted the plaintiffs' motion to reconsider the defendant's motion to reopen the judgment.
The court has no jurisdiction to open the judgment absence a waiver by the plaintiff of the time limitations required by General Statutes § 52-212 and Practice Book § 326, now Practice Book (1998 Rev.) § 17-4. Accordingly, the defendant's motion to reopen the judgment is denied.
Martin, J.